DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CAMERA BODY, CAMERA ACCESSORY, AND SHARING RATIO TRANSMISSION METHOD.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determination unit (claims 16, 19-29) , transmission unit (claims 16, 22), first communication unit (claim 22), second communication unit (claim 22), receiving unit (claim 24).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 21, and 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyano (US 2017/0019600 A1).

Regarding claim 16, Koyano discloses 
A camera body (1; fig. 2) to which a camera accessory (2; fig. 2) configured to form an object image is detachably mounted (interchangeable lens; [0084]), comprising:
a determination unit (14; fig. 3) that determines, when correcting blurring with the camera accessory and the camera body, a sharing ratio which is a ratio of a blurring correction of the camera accessory and a ratio of a blurring correction of the camera body ([0100]-[0101]; fig. 3); and
a transmission unit (14, 3) that transmits information in relation to the sharing ratio determined to the camera accessory ([0101]).

Regarding claim 17, Koyano discloses everything claimed as applied above (see claim 16), in addition, Koyano discloses, wherein the information in relation to the sharing ratio indicates the ratio of the blurring correction of the camera accessory ([0101]).

Regarding claim 18, Koyano discloses everything claimed as applied above (see claim 16), in addition, Koyano discloses, an imaging unit (12; fig. 2) that captures the object image; and
a drive unit (13; fig. 2) that can drive the imaging unit in a direction intersecting an optical axis of the camera accessory according to the sharing ratio (X, Y, and roll; [0088], [0191]-[0192]; fig. 14).

Regarding claim 21, Koyano discloses everything claimed as applied above (see claim 16), in addition, Koyano discloses, wherein the sharing ratio indicates at least one of a first sharing ratio for correcting an angular blurring (fig. 6A; [0126]; Yaw and Pitch angle amount calculation unit 152a, 152b receive the correction ratio from 141a)  and a second sharing ratio for correcting a translational blurring in the blurring. 

Regarding claim 23, Koyano discloses everything claimed as applied above (see claim 16), in addition, Koyano discloses, a detection unit (151a, 151b, 151c) that detects blurring of the camera body and outputs a detection signal (fig. 5); and
a blurring correction control unit (152a, 152b; fig. 6A) that performs control of correcting the blurring based on the detection signal (Angular velocity; fig. 6A) and the sharing ratio (Correction ratio). 

Regarding claim 24, Koyano discloses A camera accessory (2; fig. 2; [0075]) that is detachably mounted to a camera body and forms an object image, comprising:
a correction optical system (21; fig. 2; [0096]) that can move in a direction intersecting an optical axis of the camera accessory;
a receiving unit (22, 3) that receives, when correcting blurring with the camera accessory and the camera body, information in relation to a sharing ratio which is a ratio of a blurring correction of the camera accessory and a ratio of a blurring correction of the camera body, from the camera body ([0101]; Ratio is output from controller 14 to LCU 22 via contact 3); and
a control unit (22, More specifically 222a, 222b; fig. 13) that controls the correction optical system based on the sharing ratio.

Regarding claim 25, Koyano discloses everything claimed as applied above (see claim 24), in addition, Koyano discloses, comprising a detection unit (221a, 221b; fig.  that detects blurring of the camera accessory and outputs a detection signal, wherein the control unit (222a, 222b; fig. 13) controls the correction optical system based on the detection signal (angular velocity; fig. 13) and the sharing ratio (correction ratio; fig. 13). 

Regarding claim 26, Koyano discloses everything claimed as applied above (see claim 24), in addition, Koyano discloses, wherein the control unit (222a, 222b; fig. 13) determines a ratio of the blurring correction performed by the camera accessory between the camera accessory and the camera body, based on the sharing ratio (The reception of the correction ratio is the determination of the ratio of the blurring correction performed by the camera accessory; fig. 13). 

Regarding claim 27, Koyano discloses everything claimed as applied above (see claim 25), in addition, Koyano discloses, wherein the control unit determines a ratio of the blurring correction performed by the camera accessory between the camera accessory and the camera body, based on the sharing ratio, and corrects the detection signal according to the ratio of the blurring correction thus determined, to thereby calculate a drive amount of the correction optical system (Control unit 222a, 222b receives the correction ratio and therefore determined the ratio of blurring correction to be performed by the accessory.  The correction ratio is multiplied by the angular velocity to generate a drive signal; fig. 13).

A method of transmitting information between a camera accessory (2; fig. 2) detachably mounted to a camera body and the camera body (1; fig. 2), the method comprising:
transmitting information in relation to a sharing ratio of a blurring correction of the camera body and a blurring correction of the camera accessory when correcting blurring with the camera body and the camera accessory mounted to the camera body, between the camera body and the camera accessory (fig. 3; [0101]; fig. 14).



Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuyama et al. (US 2015/0264266 A1) hereinafter referenced as Katsuyama.

Regarding claim 16, Katsuyama discloses 
A camera body (3; fig. 2) to which a camera accessory (2; fig. 2) configured to form an object image is detachably mounted ([0021]), comprising:
a determination unit (20; fig. 2) that determines, when correcting blurring with the camera accessory and the camera body (Yes at S904; fig. 9), a sharing ratio which is a ratio of a blurring correction of the camera accessory and a ratio of a blurring correction of the camera body (Roll-correction is performed by the body and pitch and yaw corrections are performed by the lens; [0094]); and
a transmission unit (14, 3) that transmits information in relation to the sharing ratio determined to the camera accessory ([0069]; fig. 3).

Regarding claim 19, Katsuyama discloses everything claimed as applied above (see claim 16), in addition, Katsuyama discloses, comprising an imaging unit (24; fig. 2) that captures the object image,
wherein the determination unit (20) determines the sharing ratio based on whether the imaging unit performs moving image photographing or still image photographing (If yes at S908, the body only performs rolling correction and the lens performs pitch and yaw correction.  If no at S908, any of the blur correction functions of the body and the lens are used.). 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito (US 2020/0162674 A1).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 16, Ito discloses 
A camera body (100; fig. 1) to which a camera accessory (101; fig. 1) configured to form an object image is detachably mounted ([0018]), comprising:
a determination unit (102; fig. 1) that determines, when correcting blurring with the camera accessory and the camera body, a sharing ratio which is a ratio of a blurring correction of the camera accessory and a ratio of a blurring correction of the camera body ([0038]); and
a transmission unit (102, 105) that transmits information in relation to the sharing ratio determined to the camera accessory (One of the lens and camera MPU sets the IIS and OIS correction ratio.  Therefore, when the camera MPU sets the OIS correction ratio, it must transmit the ratio to the OIS in the lens.).

Regarding claim 20, Ito discloses everything claimed as applied above (see claim 16), in addition, Ito discloses, an imaging unit that captures the object image,
wherein the determination unit determines the sharing ratio based on a shutter speed of the imaging unit (The ratio is determined at S305.  S305 is only reached if the shutter speed is not higher than a predetermined speed at S301.  Therefore, it can be said that the ratio is determined based on the shutter speed as broadly claimed). 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakajima et al. (US 2020/0260010 A1)
Ito (US 2019/0289216 A1)
Nadamoto (US 2020/0084358 A1)
Kuribayashi (US 2021/0092296 A1)
Takeuchi (US 2020/0177816 A1)
Tsuchiya (US 2019/0230288 A1)
Kimura (US 2019/0215454 A1)
Koyano (US 2017/0309002 A1)
Tsuchiya (US 2016/0330378 A1)
All the references above teach determining a sharing ratio between a blur correction of an interchangeable lens and a body of a camera.




 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        3/26/2022